 
Exhibit 10.1
 
AGREEMENT FOR SHARE EXCHANGE


This AGREEMENT FOR SHARE EXCHANGE (this “Agreement”) is entered into on June 27,
2017, with an effective date of the Effective Time (as defined below), by and
among Titan Computer Services, Inc., Inc., a New York corporation (“Acquiring
Company”), Altitude International, Inc., a Wisconsin corporation (“Target
Company”), and each of the shareholders of Target Company identified on the
signature pages hereto.  Such shareholders own 100% of the Shares and ownership
interests in Target Company and are sometimes referred to herein as the
“Shareholders.”


RECITALS


WHEREAS, Acquiring Company desires to acquire all of the Shares and ownership
interests in Target Company in exchange for the consideration and upon the terms
set forth below; and


WHEREAS, the Board of Directors of Acquiring Company and each of the
shareholders and managers of Target Company have each approved the proposed
transaction, contingent upon satisfaction prior to closing of all of the terms
and conditions of this Agreement.


NOW, THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, and the covenants, conditions,
representations and warranties hereinafter set forth, the parties hereby agree
as follows:


ARTICLE I
THE EXCHANGE


1.1 The Exchange.  At the Closing (as hereinafter defined), Acquiring Company
shall acquire 100% ownership of Target Company.  Consideration to be paid by
Acquiring Company shall be 6,102,000 shares of Acquiring Company’s common stock
(the “Shares”), in exchange for 100% ownership of Target Company (such exchange
of shares shall be referred to herein as the “Exchange”).  The Exchange shall
take place upon the terms and conditions provided for in this Agreement and in
accordance with applicable law.  Immediately following completion of the share
exchange transaction through the issuance of the Shares, Acquiring Company shall
have a total of 21,711,993 shares of its common stock issued and outstanding. 
For federal income tax purposes, it is intended that the Exchange shall
constitute a tax-free reorganization within the meaning of Section 368(a)(1)(B)
of the Internal Revenue Code of 1986, as amended (the “Code”).


1.2 Closing and Effective Time. Subject to the provisions of this Agreement, the
parties shall hold a closing (the “Closing”) on (i) the first business day on
which the last of the conditions set forth in Article V to be fulfilled prior to
the Closing is fulfilled or waived, or (ii) at such time and place as the
parties hereto may agree. Notwithstanding the foregoing, June 27, 2017, shall be
considered the effective date of the Exchange for tax and accounting purposes
(the “Effective Time”), but in no event shall the Closing occur later than June
27, 2017, unless both parties agree, in writing, to extend the Closing beyond
that date.



--------------------------------------------------------------------------------

1.3 Actions at Closing.  At Closing:


(a) The Shareholders shall execute and deliver to Acquiring Company 100% of the
ownership of Target Company, and each of the Shareholders shall deliver the
Assignments to Acquiring Company attached hereto as Exhibit A.


(b) The Acquiring Company shall deliver the Acceptance of Assignments attached
hereto as Exhibit A.


(c) The Acquiring Company shall issue the Shareholders and other parties the
Shares pursuant to the issuance instruction schedule attached hereto as Exhibit
B.


(d) The parties to this Agreement further agree to execute, acknowledge and
deliver such additional documents, take such additional actions and furnish such
additional information as may be reasonably necessary to carry out fully the
transactions contemplated by this Agreement.


ARTICLE II
REPRESENTATIONS AND WARRANTIES


2.1 Representations and Warranties of Acquiring Company.  Acquiring Company
represents and warrants to Target Company as follows:


(a) Organization, Standing and Power. Acquiring Company is or will be after the
effective date a corporation duly organized, validly existing and in good
standing under the laws of New York and has all requisite power and authority to
own, lease and operate its properties and to carry on its business as now being
conducted, and is duly qualified and in good standing to do business in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification necessary except for any such failure,
which when taken together with all other failures, is not likely to have a
Material Adverse Effect.  “Material Adverse Effect” means any material adverse
effect on the business, operations, assets, financial condition or prospects of
Target Company or Acquiring Company, if any, taken as a whole, or on the
transactions contemplated hereby or by the agreements or instruments to be
entered into in connection herewith.


(b) Capitalization. As of the date of this Agreement, the authorized capital
stock of the Acquiring Company consists of 75,000,000 shares, comprised of
5,000,000 shares of no par value preferred stock, none of which are issued or
outstanding; and 70,000,000 shares of no par value common stock, of which
15,109,993 shares are issued and outstanding.


(c) Articles of Incorporation and Bylaws. Copies of the Acquiring Company’s
Articles of Incorporation, as amended and restated, and Bylaws, which have been
delivered to Target Company, are true, correct and complete copies thereof.


(d) Authority. Acquiring Company has all requisite power to enter into this
Agreement and, subject to approval of the proposed transaction by its
shareholders, has the requisite power and authority to consummate the
transactions contemplated hereby. Except as specified herein, no

--------------------------------------------------------------------------------

other corporate or shareholder proceedings on the part of Acquiring Company are
necessary to authorize the Exchange and the other transactions contemplated
hereby.
 
(e) Conflict with Agreements; Approvals. The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not, conflict with, or result in any violation of any provision of the
Articles of Incorporation or Bylaws of Acquiring Company or of any loan or
credit agreement, note, mortgage, indenture, lease, benefit plan or other
agreement, obligation, instrument, permit, concession, franchise, license,
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to Target Company or its properties or assets except for any such conflict or
violation, which when taken together with all other conflict or violation, is
not likely to have a Material Adverse Effect.  No consent, approval, order or
authorization of, or registration, declaration or filing with, any governmental
entity is required by or with respect to Acquiring Company in connection with
the execution and delivery of this Agreement by Acquiring Company, or the
consummation by Acquiring Company of the transactions contemplated hereby.


(f) Books and Records. Acquiring Company has made and will make available for
inspection by Target Company upon reasonable request all the books of account,
relating to the business of Acquiring Company. Such books of account have been
maintained in the ordinary course of business. All documents furnished or caused
to be furnished to Target Company by Acquiring Company are true and correct
copies, and there are no amendments or modifications thereto except as set forth
in such documents.


(g) Compliance with Laws.  Acquiring Company is and has been in compliance in
all material respects with all laws, regulations, rules, orders, judgments,
decrees and other requirements and policies imposed by any governmental entity
applicable to it, its properties or the operation of its businesses.


(h) Litigation. There is no suit, action or proceeding pending, or, to the
knowledge of Acquiring Company threatened against or affecting Acquiring
Company, which is reasonably likely to have a Material Adverse Effect on
Acquiring Company, nor is there any judgment, decree, injunction, rule or order
of any governmental entity or arbitrator outstanding against Acquiring Company
having, or which, insofar as reasonably can be foreseen, in the future could
have, any such effect.


(i) Taxes.  Acquiring Company has filed all tax returns and reports required to
be filed as of the Closing with all other jurisdictions where such filing is
required by law; and Acquiring Company has paid, or made adequate provision for
the payment of all taxes, interest, penalties, assessments or deficiencies due
and payable on, and with respect to such periods or accruing prior to Closing.
 As of the Closing, Acquiring Company knows of (i) no other tax returns or
reports which were required to be filed which have not been so filed and (ii) no
unpaid assessment for additional taxes for any fiscal period ending before the
Closing.


2.2 Representations and Warranties of Target Company.  Target Company represents
and warrants to Acquiring Company as follows:



--------------------------------------------------------------------------------

(a) Organization, Standing and Power. Target Company is a corporation duly
organized, validly existing and in good standing under the laws of Wisconsin and
has all requisite power and authority to own, lease and operate its properties
and to carry on its business as now being conducted, and is duly qualified and
in good standing to do business in each jurisdiction in which the nature of its
business or the ownership or leasing of its properties makes such qualification
necessary except for any such failure, which when taken together with all other
failures, is not likely to have a Material Adverse Effect.


(b) Capitalization. As of the date of this Agreement and as of Closing, the
Shareholders are the only shareholders of Target Company, and there are no other
persons or entities having any Shares, equity or other ownership interests in
Target Company.


(c) Articles of Organization. Copies of the Target Company’s Articles of
Organization, which have been delivered to Acquiring Company, are true, correct
and complete copies thereof.


(d) Authority. Target Company has all requisite power to enter into this
Agreement and, subject to approval of the proposed transaction by its
shareholders, has the requisite power and authority to consummate the
transactions contemplated hereby. Except as specified herein, no other corporate
proceedings on the part of Target Company are necessary to authorize the
Exchange and the other transactions contemplated hereby.
 
(e) Conflict with Agreements; Approvals. The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not, conflict with, or result in any violation of any provision of the
Articles of Organization or Operating Agreement of Target Company or of any loan
or credit agreement, note, mortgage, indenture, lease, benefit plan or other
agreement, obligation, instrument, permit, concession, franchise, license,
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to Target Company or its properties or assets except for any such conflict or
violation, which when taken together with all other conflict or violation, is
not likely to have a Material Adverse Effect.  No consent, approval, order or
authorization of, or registration, declaration or filing with, any governmental
entity is required by or with respect to Target Company in connection with the
execution and delivery of this Agreement by Target Company, or the consummation
by Target Company of the transactions contemplated hereby.


(f) Books and Records. Target Company has made and will make available for
inspection by Acquiring Company upon reasonable request all the books of
account, relating to the business of Target Company. Such books of account have
been maintained in the ordinary course of business. All documents furnished or
caused to be furnished to Acquiring Company by Target Company are true and
correct copies, and there are no amendments or modifications thereto except as
set forth in such documents.


(g) Compliance with Laws.  Target Company is and has been in compliance in all
material respects with all laws, regulations, rules, orders, judgments, decrees
and other requirements and policies imposed by any governmental entity
applicable to it, its properties or the operation of its businesses.



--------------------------------------------------------------------------------

(h) Litigation. There is no suit, action or proceeding pending, or, to the
knowledge of Target Company threatened against or affecting Target Company,
which is reasonably likely to have a Material Adverse Effect on Target Company,
nor is there any judgment, decree, injunction, rule or order of any governmental
entity or arbitrator outstanding against Target Company having, or which,
insofar as reasonably can be foreseen, in the future could have, any such
effect.


(i) Taxes.  Target Company has filed all tax returns and reports required to be
filed as of the Closing with all other jurisdictions where such filing is
required by law; and Target Company has paid, or made adequate provision for the
payment of all taxes, interest, penalties, assessments or deficiencies due and
payable on, and with respect to such periods or accruing prior to Closing.  As
of the Closing, Target Company knows of (i) no other tax returns or reports
which were required to be filed which have not been so filed and (ii) no unpaid
assessment for additional taxes for any fiscal period ending before the Closing.


(j) Licenses, Permits; Intellectual Property. Target Company owns or possesses
in the operation of its business all material authorizations which are necessary
for it to conduct its business as now conducted. Neither the execution nor
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will require any notice or consent under or have any material adverse
effect upon any such authorizations.


(k) Title to Property. Target Company has good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of Target Company, in
each case free and clear of all liens, encumbrances and defects except such as
are described in Schedule 2(s) or such as would not have a Material Adverse
Effect. Any real property and facilities held under lease by Target Company are
held by it under valid, subsisting and enforceable leases with such exceptions
as would not have a Material Adverse Effect.


2.3 Representations and Warranties of Shareholders. Each of the Shareholders
represents and warrants to Acquiring Company as follows:


(a) Shares Free and Clear. The Shares of Target Company that Member owns are
free and clear of any liens, claims, options, charges or encumbrances of any
nature.


(b) Unqualified Right to Transfer Shares. Member has the unqualified right to
sell, assign, and deliver its Shares of Target Company, and, upon consummation
of the transactions contemplated by this Agreement, Acquiring Company will
acquire good and valid title to such Shares, free and clear of all liens,
claims, options, charges, and encumbrances of whatsoever nature.


(c) Agreement and Transaction Duly Authorized. Member is authorized to execute
and deliver this Agreement and to consummate the share exchange transaction
described herein. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will constitute a violation
or default under any term or provision of any

--------------------------------------------------------------------------------

contract, commitment, indenture, other agreement or restriction of any kind or
character to which such Member is a party or by which such Member is bound.
 
ARTICLE III
ADDITIONAL AGREEMENTS AND RELATED TRANSACTIONS


3.1 Restricted Shares. The Shares will not be registered under the Securities
Act, but will be issued pursuant to applicable exemptions from such registration
requirements for transactions not involving a public offering and/or for
transactions which constitute “offshore transactions” as defined in Regulation S
under the Securities Act of 1933, as amended (“Securities Act”). Accordingly,
the Shares shall be considered “restricted securities” for purposes of the
Securities Act, and the holders of Shares will not be able to transfer such
shares except upon compliance with the registration requirements of the
Securities Act or in reliance upon an available exemption therefrom. The
certificates evidencing the Shares shall contain a legend to the foregoing
effect.


3.2 Access to Information. Upon reasonable notice, Acquiring Company and Target
Company shall each afford to the officers, employees, accountants, counsel and
other representatives of the other company, access to all their respective
properties, books, contracts, commitments and records and all other information
concerning its business, properties and personnel as such other party may
reasonably request. Unless otherwise required by law, the parties will hold any
such information which is nonpublic in confidence until such time as such
information otherwise becomes publicly available through no wrongful act of
either party, and in the event of termination of this Agreement for any reason
each party shall promptly return all nonpublic documents obtained from any other
party, and any copies made of such documents, to such other party.


ARTICLE IV
CONDITIONS PRECEDENT TO CLOSING


4.1 Conditions to Each Party’s Obligation to Effect the Exchange. The respective
obligations of each party to effect the Exchange shall be conditional upon the
filing, occurring or obtainment by the other party of all authorizations,
consents, orders or approvals of, or declarations or filings with, or
expirations of waiting periods imposed by any governmental entity or by any
applicable law, rule, or regulation governing the transactions contemplated
hereby, as well as the satisfaction of the following conditions on or before the
Closing:


(a) [reserved].




4.2 Conditions to Obligations of Acquiring Company. The obligation of Acquiring
Company to effect the Exchange is subject to the satisfaction of the following
conditions on or before the Closing unless waived by Acquiring Company:



--------------------------------------------------------------------------------

(a) Representations and Warranties. The representations and warranties of Target
Company set forth in this Agreement shall be true and correct in all material
respects as of the date of this Agreement and (except to the extent such
representations and warranties speak as of an earlier date) as of the Closing as
though made on and as of the Closing, except as otherwise stated in this
Agreement, and Target Company shall complete all government and legal process to
transfer 100% of the ownerships from the Shareholders to Acquiring Company.


4.3 Conditions to Obligations of Target Company. The obligation of Target
Company to effect the Exchange is subject to the satisfaction of the following
conditions on or before the Closing unless waived by Target Company:


(a) Representations and Warranties. The representations and warranties of
Acquiring Company as set forth in this Agreement shall be true and correct in
all material respects as of the date of this Agreement and (except to the extent
such representations and warranties speak as of an earlier date) as of the
Closing as though made on and as of the Closing, except as otherwise stated in
this Agreement.


ARTICLE V
TERMINATION AND AMENDMENT


5.1 Termination. This Agreement may be terminated at any time prior to the
Closing:


(a) by mutual consent of Acquiring Company, Target Company, and all of the
Shareholders;
 
(b) by either Acquiring Company, Target Company, and/or all of the Shareholders,
if there has been a material breach of any representation, warranty, covenant or
agreement on the part of the other party or parties, as set forth in this
Agreement, which breach has not been cured within five (5) business days
following receipt by the breaching party of notice of such breach, or if any
permanent injunction or other order of a court or other competent authority
preventing the consummation of the Exchange shall have become final and
non-appealable.


5.2 Effect of Termination. In the event of termination of this Agreement by any
party as provided in Section 5.1, this Agreement shall forthwith become void
and, subject to the following, there shall be no liability or obligation on the
part of any party hereto.  In the event of termination under Section 5.1(a), all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such
expenses.  In the event of termination under Section 5.1(b), all costs and
expenses incurred in connection with this Agreement by the non-breaching parties
shall be paid by the breaching party.


5.3 Amendment. This Agreement may be amended by mutual agreement of Acquiring
Company, Target Company, and all of the Shareholders.  Any such amendment must
be by an instrument in writing signed on behalf of each of the parties hereto.


5.4 Extension; Waiver. At any time prior to the Closing, any party hereto, by
action taken individually or authorized by their respective Board of Directors,
may, to the extent legally

--------------------------------------------------------------------------------

allowed, (a) extend the time for the performance of any of the obligations or
other acts of the other parties hereto, (b) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto and (c) waive compliance with any of the agreements or
conditions contained herein. Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only if set forth in a written
instrument signed on behalf of such party.


ARTICLE VI
GENERAL PROVISIONS


6.1 Survival of Representations, Warranties and Agreements. All of the
representations, warranties and agreements in this Agreement or in any
instrument delivered pursuant to this Agreement shall survive the Effective Time
for as long as the applicable statute of limitation shall remain open.


6.2 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, emailed (which is confirmed)
or mailed by registered or certified mail (return receipt requested) to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):


(a)
If to Acquiring Company:



720 Monroe Street
Suite E210
Spring Valley, NY 10977


(b)
If to Target Company:



515 E. Las Olas Blvd. Suite 120
Fort Lauderdale, FL  33301


(c)
If to the Shareholders:



To the addresses identified on Exhibit B hereto.


6.3 Interpretation. When a reference is made in this Agreement to Sections, such
reference shall be to a Section of this Agreement unless otherwise indicated.
The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include,” “includes,” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” The phrase “made available” in this Agreement shall mean that the
information referred to has been made available if requested by the party to
whom such information is to be made available.


6.4 Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when two or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.



--------------------------------------------------------------------------------

6.5 Entire Agreement; No Third Party Beneficiaries; Rights of Ownership. This
Agreement (including the documents and the instruments referred to herein)
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof, and is not intended to confer upon any person other than
the parties hereto any rights or remedies hereunder.


6.6 Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of New York without regard to principles of conflicts
of law. Each party hereby irrevocably submits to the jurisdiction of any New
York state court or any federal court in the State of New York in respect of any
suit, action or proceeding arising out of or relating to this Agreement, and
irrevocably accept for themselves and in respect of their property, generally
and unconditionally, the jurisdiction of the aforesaid courts.


6.7 No Remedy in Certain Circumstances. Each party agrees that, should any court
or other competent authority hold any provision of this Agreement or part hereof
or thereof to be null, void or unenforceable, or order any party to take any
action inconsistent herewith or not to take any action required herein, the
other party shall not be entitled to specific performance of such provision or
part hereof or thereof or to any other remedy, including but not limited to
money damages, for breach hereof or thereof or of any other provision of this
Agreement or part hereof or thereof as a result of such holding or order.
 
6.8 Publicity. Except as otherwise required by law or the rules of the SEC, so
long as this Agreement is in effect, no party shall issue or cause the
publication of any press release or other public announcement with respect to
the transactions contemplated by this Agreement without the written consent of
the other party, which consent shall not be unreasonably withheld.


6.9 Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of law or otherwise) without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and assigns.


ARTICLE VII
OTHER PROVISIONS


7.1 Bankruptcy, Insolvency, Etc.  In the case of Acquiring Company instituting
(a) any bankruptcy, insolvency, reorganization or liquidation proceedings or
other proceedings, voluntary or involuntary, for relief under any bankruptcy law
or any law for the relief of debtors or (b) the dissolution, liquidation, or
winding up of Acquiring Company or any substantial portion of its business prior
to the date which is eighteen (18) months following the Effective Time, this
Agreement shall be deemed null and void and Acquiring Company shall immediately
return to the Shareholder the Target Company Shares.


IN WITNESS WHEROF, this Agreement has been signed by the parties set forth below
as of the date set forth above.


[Signatures on the following page]

--------------------------------------------------------------------------------




 
ACQUIRING COMPANY:
 
Titan Computer Services, Inc., Inc., a New York corporation
 
 
By: /s/ David Vincent                                     
 
      David Vincent
      Chief Executive Officer & Chairman
 
 
TARGET COMPANY:
 
Altitude International, Inc., a Wisconsin corporation
 
 
By: /s/ David Vincent                                     
 
      David Vincent
      President
 
 
SHAREHOLDERS OF TARGET COMPANY:
 
Jeff DeForrest
 
/s/ Jeff DeForrest                                             
Individually
 
Leslie Visser
 
/s/ Leslie Visser                                                
Individually
 
Doug Bayerlein
 
/s/ Doug Bayerlein                                          
Individually
 
Landon E. Adler
 
/s/ Landon E. Adler                                         
Individually
 
Ron Turner
 
/s/ Ron Turner                                                 
Individually
 
Brad Wing
 
/s/ Brad Wing                                                  
Individually
 
Kevin Gillespie
 
/s/ Kevin Gillespie                                           
Individually
 
James Smith
 
/s/ James Smith                                                
Individually
 
Lisa Slater
 
/s/ Lisa Slater                                                   
Individually
 
Harvey Galvin
 
/s/ Harvey Galvin                                            
Individually
 
Ryan Price
 
/s/ Ryan Price                                                  
Individually
 
Dave Vincent
 
/s/ Dave Vincent                                             
Individually
 
Bob Kanuth
 
/s/ Bob Kanuth                                                
Individually
 
Greg Whyte
 
/s/ Greg Whyte                                                
Individually
 
Brunson Chandler & Jones, PLLC
 
/s/ Callie Jones                                                 
Callie Jones, Partner

--------------------------------------------------------------------------------



Exhibit A
 
 

--------------------------------------------------------------------------------





EXAMPLE ASSIGNMENT AND
TRANSFER POWERS (SIGNED BY ALL ALTITUDE INTERNATIONAL SHAREHOLDERS)




FOR VALUE RECEIVED, _____________________, hereby sells, assigns and transfers
to Titan Computer Services, Inc., Inc., a New York corporation, all of his or
her ownership interest in Altitude International, Inc., a Wisconsin corporation,
standing in his or her name on the books of said corporation.


DATED this ____ day of June, 2017.


___________________________________
Print Name:  ______________




ACCEPTANCE OF ASSIGNMENT


Titan Computer Services, Inc., Inc. hereby accepts the assignment of the
aforesaid ownership interests and agrees to be bound by the terms and conditions
of the Operating Agreement of Altitude International, Inc. and the rights and
obligations thereunder.


DATED this ____ day of June, 2017.


Titan Computer Services, Inc., Inc.




_________________________________
David Vincent
CEO